Citation Nr: 1817394	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-18 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1969.  The Veteran died in September 2009 and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified before the undersigned Veterans Law Judge in June 2016 and a copy of that transcript is of record.  


FINDINGS OF FACT

1.  The Veteran died in September 2009, and the cause of death was listed as COPD/CHF.  Hypertension, anxiety disorder and "MERSA" where listed as other significant conditions contributing to death but not resulting in the underlying cause.  

2.  At the time of his death, the Veteran was service-connected for anxiety disorder, chronic mild, with paranoid schizophrenia (claimed as PTSD) and scar, residuals of shell fragment wound, left cheek, in front of ear.  

3.  The listed cause of death, COPD/CHF, was not related to the Veteran's active military service.  

4.  Service-connected anxiety disorder did not cause or substantially or materially contribute to the Veteran's death.  

5.  The Veteran's death from COPD/CHF was not proximately caused by VA treatment.  


CONCLUSIONS OF LAW


1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1112, 1310, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).

2.  The criteria for compensation benefits under the provisions of 38 U.S.C. § 1151 for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1151, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.154, 3.159, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  Here, neither the appellant nor her representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that on the June 2012 VA Form 9, the appellant's representative asserted that the appellant does not know the qualifications of the VA examiners, what they based their conclusions on and whether they reviewed the entire claims file.  The representative also asserted that they were not aware of the examiners conflicts of interest and the instructions that were given to the examiner.  However, as discussed further below, the VA examiners have the medical expertise necessary to provide such opinions.  Additionally, the January 2013, February 2013 and May 2013 VA opinions are adequate because they are based on the Veteran's medical history, review of the claims file, and supported by rationales based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Cause of Death

The appellant contends that the Veteran's death is due to his service-connected anxiety disorder.  Specifically, the appellant contends that the Veteran's anxiety disorder caused him to smoke which lead to his chronic pulmonary disease.  The appellant also contends that the Veteran's anxiety disorder led to his heart problems and hypertension.  The appellant has also noted that the Veteran was exposed to Agent Orange while stationed in Vietnam.  See March 2010 statement, August 2010 statement, June 2011 notice of disagreement; see also June 2016 Board hearing transcript.  

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1). 

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally.  38 U.S.C. § 1310 (2012). 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. 1110, 1131 (2012); 38 C.F.R. 3.303 (a) (2017). 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.  38 C.F.R. § 3.309 (e) (2017). 

Under 38 C.F.R. § 3.300 (2017), for claims received by VA after June 9, 1998, such as the present claim, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  However, service connection is not prohibited if the disability can be service-connected on some basis other than a veteran's use of tobacco products during service, or if the disability became manifest during service.  See 38 U.S.C.A. § 1103 (a) (2012); 38 C.F.R. § 3.300 (b).  According to a General Counsel opinion, VAOGCPREC 6-2003, where secondary service connection for a disability due to smoking is at issue, adjudicators must resolve (1) whether a service-connected disability caused the veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would have occurred but for the use of tobacco products caused by the service-connected disability.  If these questions are answered in the affirmative, the secondary disability may be service-connected.

Turning to the evidence of record, at the time of his death, the Veteran was service-connected for anxiety disorder, chronic mild, with paranoid schizophrenia (claimed as PTSD) and scar, residuals of shell fragment wound, left cheek, in front of ear.  

The Veteran's original September 2009 death certificate listed the immediate cause of death as end stage COPD/CHF (chronic obstructive pulmonary disease/congestive heart failure).  Other significant conditions contributing to death but not resulting in the underlying cause included hypertension. 

The Veteran's amended September 2009 death certificate listed the immediate cause of death as end stage COPD/CHF.  Other significant conditions contributing to death but not resulting in the underlying cause included, in relevant part, hypertension and anxiety. 

The Veteran's service treatment records are absent of any complaints, treatment or diagnosis of a heart condition or hypertension.  A September 1968 service treatment record shows that the Veteran was treated for a URI and a chest x-ray was ordered.  A September 1968 treatment record shows that the Veteran was treated for a persistent cough.  A chest x-ray revealed "BV markings in RLL; otherwise normal chest".  The Veteran's November 1969 separation report of medical history shows that the Veteran denied asthma, shortness of breath, pain or pressure in chest, chronic cough, palpitation or pounding chest, and high or low blood pressure.  The Veteran's November 1969 separation report of medical examination shows that the Veteran's lungs and chest and heart were noted as normal.  It was noted that the Veteran's chest x-ray was negative.  The Veteran's blood pressure was 120/80.  It was noted that the Veteran had a refractive error of the left eye.  

Post-service VA and private treatment records show that the Veteran was treated for COPD, CHF and hypertension.  A September 1976 private treatment record shows that the Veteran reported that he smoked two packs per day.  A November 1980 VA chest x-ray revealed no evidence of active pulmonary disease.  A July 1981 private treatment record shows that the Veteran smoked about a pack a day.  A December 1993 private treatment record shows that the Veteran reported that he smoked two packs per day times for almost 30 years.  A December 1994 chest x-ray revealed normal oblique views of the chest.  A January 1996 private treatment record shows that the Veteran reported that he smoked three packs of cigarettes per day for the prior 35 years.  

In a March 2010 statement, the appellant reported that the cause of death on the death certificate was what she told the deputy coroner she thought the Veteran died from.  She also asserted that the symptoms of the Veteran's PTSD took a toll on his body.  She asserted that sleeping three to four hours a night is hard on the heart, the spine, the liver, the lungs and kidneys.  

In an August 2010 statement, the appellant asserted that the Veteran's COPD was related to Vietnam.  She asserted that he was not able to quit smoking and smoking helped with his anxiety levels.  

In a March 2011 VA opinion, a medical doctor noted that the Veteran had severe steroid and oxygen dependent COPD.  The examiner noted that in 2000 it showed the Veteran smoking three to four packs per day for 42 years, and that he did not want to quit.  The examiner noted that in 2003 he was seen by the pulmonary service for a lung nodule that turned out not to be malignant.  The examiner noted it was suggested that the Veteran be seen for smoking cessation, but he refused.  The examiner noted that by that history he had cut back on his smoking.  The examiner noted that the record indicates that he was addicted to tobacco and made no effort to quit.  The examiner noted that there was no indication that his tobacco use was due to anxiety disorder.  The examiner stated that based on the record it was her opinion that the Veteran's tobacco use that resulted in his COPD was not due to or aggravated by the Veteran's service-connected anxiety disorder.  

In June 2011, the appellant submitted an internet article entitled "Anxiety: A cause of high blood pressure".  The article noted that episodes from anxiety can cause just as much damage to blood vessels, heart and kidneys as chronic high blood pressure.  It also noted that people with anxiety are more likely to resort to other unhealthy habits such as smoking and drinking.  The appellant also submitted an article entitled "Relationship of Depression, Anxiety, and Social Isolation to Chronic Heart Failure Outpatient Mortality".  The article noted that considerable evidence links psychosocial factors to coronary heart disease mortality and sudden cardiac death.  The appellant also submitted an article entitled "Prognostic Value of Anxiety and Depression in Patients with Chronic Heart Failure".  The article noted that although anxiety and depression are highly correlated in CHF patients, depression alone predicts a significantly worse prognosis of these patients.  

In an October 2011 VA opinion, a psychologist concluded that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that the appellant was contending the Veteran's death was related to his service-connected anxiety disorder and/or exposure to Agent Orange and resulting heart disease while serving in Vietnam.  The examiner noted that the appellant stated that the Veteran's service-connected anxiety contributed to, and was an underlying factor in the development of hypertension and that hypertension has a direct impact on the heart.  The examiner noted that articles from the internet were provided relative to the relationship between anxiety, hypertension and congestive heart failure.  The examiner noted that the current opinion would only address the anxiety component of this claim and would not address the Agent Orange component.  The examiner noted that the Veteran's death certificate documents that the Veteran died in September 2009 with an immediate cause of death being end stage COPD/CHF.  The examiner noted that the original certificate also listed hypertension as a contributing cause.  The examiner noted a second death certificate was received which added anxiety disorder and MRSA as conditions contributing to death.  The examiner noted that per the appellant, these conditions were added at her request. 

The examiner noted that a review of the evidence by another physician evaluating the claim regarding heart disease opined that the Veteran's CHF was more likely related to pulmonary hypertension from COPD and diastolic dysfunction.  The examiner noted that documentation also showed the Veteran smoked three to four packs of cigarettes per day for 42 years.  The examiner noted that further, hypertension and anxiety were noted on the death certificate as contributing to death but not resulting in the underlying cause of death which was COPD/CHF.  The examiner noted that although there are studies showing a correlation between mental disorders and medical disease and increased mortality, there is no scientific evidence to support anxiety with paranoid schizophrenia as contributing substantially or materially to an individual's death.  The examiner stated that taking all available information into account, it is the opinion of the present reviewer that the Veteran's service-connected anxiety disorder with paranoid schizophrenia was less likely than not the cause of or contributed substantially or materially to the Veteran's death from COPD/CHF.  

In a February 2012 statement, the appellant asserted that the coroner changed the death certificate because of her request and documentation she sent him and his own investigation with the VA.  

In February 2012, the appellant submitted an internet article entitled "The Human Costs of Vietnam".  The article noted that Vietnam era veterans with heavy combat experience and Agent Orange exposure suffer a higher rate of social, physical and mental problems, including divorce, heart disease and PTSD.  

In a March 2012 opinion, a VA staff physician concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the claims file was reviewed in its entirety.  The examiner noted that the Veteran died of severe chronic obstructive pulmonary disease.  The examiner noted that there was associated heart failure.  The examiner noted that although the Veteran's VA hospital records sometimes list CAD (coronary artery disease) as a diagnosis there was no evidence of him having significant ASHD.  The examiner noted that a radiology CT questionnaire gave a positive response of his having had a cardiac catheterization in the remote past but a denial of a heart attack, stent or bypass surgery.  The examiner noted that cardiology consultation makes no mention of ASHD.  The examiner noted that echocardiogram showed diffuse global hypokinesis (not focal as in ASHD) and diastolic dysfunction and modest pulmonary hypertension.  The examiner noted that electrocardiograms were normal.  The examiner explained that therefore there was no evidence for significant ASHD contributing to his demise.  The examiner explained that the Veteran's congestive heart failure was more likely due to pulmonary hypertension from COPD and diastolic dysfunction, a condition of the heart characterized by poor filling of the left ventricle.  

In June 2012 the appellant submitted an internet article entitled "Ischemic Heart Disease and Agent Orange".  The article noted that ischemic heart disease is a common cause of congestive heart failure.  

In June 2012 the appellant submitted a Board decision for a different Veteran.  The decision granted service connection for the cause of the Veteran's death as due to end stage liver disease caused by alcohol abuse due to his service-connected PTSD.  

In a January 2013 VA opinion, a staff physician of psychiatry concluded that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner also concluded that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that he Veteran did suffer from service-connected chronic anxiety disorder with paranoid schizophrenia.  The examiner stated that however, the Veteran's smoking addiction was less likely than not caused by or aggravated beyond normal progression by that disorder.  The examiner explained that the Veteran's parents both died of lung cancer after many years of smoking.  The examiner explained that the Veteran smoked for many years and died of the resultant end stage COPD and CHF.  The examiner stated that however, he could find no evidence in the record to support a finding that that the Veteran's smoking addiction was caused by or aggravated beyond normal progression by anxiety disorder of any type.  The examiner explained that it was more likely than not that the ultimate severity of the Veteran's smoking addiction was solely due to the natural progress of the condition, given his many years of smoking with the development of end stage COPD.  The examiner explained that it was also less likely than not that the Veteran's service-connected anxiety disorder with paranoid schizophrenia, or any symptoms/sequelae of the condition or treatment thereof caused or substantially contributed to the Veteran's death due to end stage COPD and CHF.  The examiner explained that the Veteran was noted on his death certificate to have had the significant condition of anxiety disorder, which his death certificate described as "contributing to death but not resulting in the underlying cause."  The examiner stated that although it is quite true that the Veteran's anxiety disorder with paranoid schizophrenia was a significant condition for him, and, indeed, the record indicates that he suffered from paranoid schizophrenia since 1974, and that it contributed in some way to his death, it is less likely than not, on the basis of the material in the record, that it caused or substantially contributed to his death or to the conditions which caused his death, as defined in the examiner's instructions.  The examiner explained that the Veteran's death was due to his end stage COPD and CHF, which were not caused by or substantially contributed to by his anxiety disorder (with paranoid schizophrenia) or its treatment.  

In a February 2013 VA opinion, a staff physician of primary care concluded that having reviewed the c-file, the CPRS and Vista Web medical records, and the medical literature, it was his professional opinion that this Veteran's September 1968 reported chest x-ray results less likely as not represented the diagnosis of chronic obstructive pulmonary disease.  The examiner explained that the September 1968 chest x-ray report states "BV markings in RLL; otherwise normal chest."  The examiner explained that in other words, the Veteran, who had a chest x-ray completed because of a persistent cough, was noted to have a normal chest x-ray, except for bronchovascular markings noted in the right lower lobe.  The examiner explained that by markings confined to only one lung lobe would be unusual for COPD.  The examiner explained that radiographic features suggestive of COPD, usually seen in advanced disease, include: 1) rapidly tapering vascular shadows, increased radiolucency of the lung, a flat diaphragm, and a long, narrow heart shadow on a frontal radiograph; 2) a flat diaphragmatic contour and increased retrosternal airspace on a lateral radiograph due to hyperinflation; 3) bullae, defined as radiolucent areas larger than one centimeter in diameter and surrounded by arcuate hairline shadows.  The examiner explained that they are due to locally severe disease, and may or may not be accompanied by widespread emphysema.  The examiner cited to http: //www.uptodate.com/contents/chronic-obstructive-pulmonary-disease-de inition-clinical-manifestations-diagnosis-and-staging?source=searchresul &search=COPDchest+x-ray&selectedTitlel%7El5o#Hlo).  The examiner explained that these chest x-ray findings were not noted on the Veteran's September 1968 chest x-ray report.  The examiner explained that in the Veteran's VA problem list, he is first noted to have COPD on July 31, 2003, more than 30 years after exiting active military service.

The examiner also concluded that having reviewed the c-file, the CPRS and Vista Web medical records, and the medical literature, it was his professional opinion that it was less likely as not that this Veteran had either coronary artery disease or ischemic heart disease, and, therefore, less likely as not that coronary artery disease or ischemic heart disease caused or substantially contributed to his death and/or the conditions causing his death, end stage COPD/CHF.  The examiner explained that although the Veteran's VA hospital medical records occasionally mention CAD as a diagnosis, that diagnosis is not listed in his Problem List, and there was no evidence that this Veteran ever had significant ischemic heart disease.  The examiner explained that a radiology CT questionnaire gave a positive response of his having had a cardiac catheterization in the remote past; however, there was a denial of myocardial infarction, stent placement, or coronary bypass surgery.  The examiner noted that a July 2009 cardiology consultation makes no mention of coronary artery disease or ischemic heart disease.  The examiner noted that the July 2009 Echocardiogram showed diffuse global hypokinesis, not focal hypokinesis as is seen in ischemic heart disease, diastolic dysfunction, and modest pulmonary hypertension.  The examiner explained that electrocardiograms were normal.  The examiner explained that therefore, there was no evidence for significant coronary artery disease or ischemic heart disease contributing to his death.  The examiner explained that the Veteran's congestive heart failure was more likely as not due to pulmonary hypertension from COPD and diastolic dysfunction, a condition of the heart characterized by poor filling of the left ventricle.  

The examiner also concluded that having reviewed the c-file, the CPRS and Vista Web medical records, and the medical literature, it was his professional opinion that this Veteran's service connected chronic anxiety disorder with paranoid schizophrenia less likely as not caused or permanently aggravated beyond normal progression the Veteran's hypertension.  The examiner explained that his extensive review of the medical literature identified that depression was the only psychological disorder that was possibly linked to an increased incidence of hypertension.  The examiner cited to http://www.uptodate.com/contents/overview-of-hypertension-in-adults/abstr ct/24).  The examiner explained that he was unable to identify any medical literature articles that concluded that either "anxiety" or "paranoid schizophrenia" was a cause of hypertension.  The examiner also explained that additionally, although "HTN" (hypertension) is listed as "other significant condition contributing to death but not resulting in the underlying cause given in Part 1" (End stage COPD/CHF) on the Death Certificate, a careful review of this Veteran's vital signs revealed predominantly normal and even abnormally low blood pressure readings as he approached the end of his life.

At the June 2016 Board hearing the appellant testified that when they were children they would have a couple of cigarettes once in a while.  She testified that the Veteran drank and smoked more after he returned from Vietnam.  She reported that the Veteran attempted to quit smoking.  She reported that he tried hypnosis, lozenges and patches in an attempt to quit smoking.  She reported that she never knew the Veteran to smoke more than two packs a year.  She reported that it was the cheap ones that probably hurt his lungs even more.  The appellant reported that she was not and RN or LPN but she had 37 years of experience working at a hospital.   

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding of service connection for the cause of the Veteran's death.  

At the outset, the Veteran's military personnel records show that the Veteran served in Vietnam.  Therefore, exposure to herbicides is conceded.  See VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  However, COPD, CHF and hypertension are not listed as disabilities subject to presumptive service connection under 38 C.F.R. § 3.309 (e).  Thus, presumptive service connection is not warranted on the basis of herbicide exposure.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).  

In this case, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of a heart disability or hypertension.  Additionally, the only evidence of record relating the Veteran's heart disability and hypertension in any way to his military service is lay statements.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of congestive heart failure and hypertension, falls outside the realm of common knowledge of a lay person because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, while the lay witnesses of record can competently report the onset of symptoms, any opinion regarding the nature and etiology of the Veteran's disabilities requires medical expertise that the lay witnesses of record have not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  The Board acknowledges the appellant's testimony regarding her 37 years of experience working in a hospital.  However, the appellant testified she is not an RN or LPN and the evidence does not otherwise suggest that she has medical education, training and experience sufficient to provide such an opinion.  As such, the Board cannot assign any probative weight to the lay assertions of record that the Veteran's heart disability or hypertension are in any way related to his military service.

In regard to direct service connection for the Veteran's COPD, the Board finds the February 2013 VA opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the February 2013 VA opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  The VA opinion is also shown to have been based on a review of the Veteran's record and is accompanied by sufficient explanations.  Additionally, the VA examiner adequately addressed why the Veteran's in-service treatment and chest x-ray results did not meet the criteria for a diagnosis of COPD during service and why the Veteran's diagnosed COPD was not related to service.  Furthermore, there are no competing medical opinions of record.  The Board thus finds that the February 2013VA medical opinion is dispositive of whether the Veteran's COPD was directly related to his military service.  

In regard to continuity of symptoms and presumptive service connection, CHF and COPD are not enumerated conditions under 38 C.F.R. § 3.309 (a) but hypertension is an enumerated condition.  However, the appellant does not contend, and the evidence does not show, that the Veteran's suffered from chronic symptoms since service or that his hypertension manifested to a compensable degree within a year of separation.  Therefore, such consideration based on presumptive service connection or continuity of symptomatology is not warranted.  See 38 C.F.R. § 3.309 (a); Walker, 708 F.3d 1331.  

In regard to secondary service connection and whether the Veteran's anxiety disorder caused or contributed substantially or materially to the Veteran's death, the Board finds, when taken together, the January 2013 and February 2013 VA opinions are highly persuasive to the issue at hand.  Again, the opinions were provided by VA medical professionals who possess the necessary education, training, and expertise to provide the requested opinion.  The VA opinions are also shown to have been based on a review of the Veteran's record and are accompanied by sufficient explanations.  Additionally, the VA examiners adequately addressed why the ultimate severity of the Veteran's smoking addiction was solely due to the natural progress of the condition, given his many years of smoking with the development of end stage COPD.  The examiners also adequately explained that he did not find medical literature articles that concluded that either "anxiety" or "paranoid schizophrenia" was a cause of hypertension and that a careful review of this Veteran's vital signs revealed predominantly normal and even abnormally low blood pressure readings as he approached the end of his life.  The examiners also adequately addressed that while the Veteran's service-connected anxiety contributed in some way to his death it did not cause or substantially contribute to his death or to the conditions which caused his death.  Furthermore, there are no competing medical opinions of record.  The Board thus finds that the January 2013 and February 2013 VA medical opinions are dispositive of the nexus question in this case.  

The Board again acknowledges the lay assertions of record; however, again, the lay witnesses of record have not demonstrated the medical expertise necessary to provide an opinion on the nature and etiology of the Veteran's death.  See Jandreau, 492 F. 3d 1372, 1376.  As such, the Board cannot assign any probative weight to the lay assertions of record that the Veteran's COPD and CHF are secondary to his service-connected anxiety disorder or that the Veteran's anxiety disorder caused or contributed substantially or materially to his death.  

The Board also acknowledges the internet articles submitted by the appellant.  The Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  In the present case, the articles submitted by the appellant fall into this general category.  The Board notes that the articles only provide general information and do not speak to this Veteran's particular circumstances.  Therefore, the Board assigns the articles no probative value in determining the nature and etiology of the Veteran's death.  Instead, the Board finds the January 2013 and February 2013 more probative in determining the nature and etiology of the Veteran's death.  

The Board also acknowledges the prior Board decision submitted by the appellant.  The Board notes that previously issued Board opinions are binding only with regard to the specific case decided.  They are non-precedential, and each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  38 C.F.R. § 20.1303.  Moreover, the decision submitted by the appellant was based on a positive nexus opinion.  Here, there is no such positive opinion.  Therefore, the Board assigns the decision no probative value in determining the nature and etiology of the Veteran's death.  Again, the Board instead finds the January 2013 and February 2013 more probative.  

The Board thus finds that the weight of the evidence is against a finding of service connection for the cause of the Veteran's death.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2017), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

DIC under 38 U.S.C. § 1151

The appellant contends that the Veteran's death was hastened by VA medical care or the lack thereof.  Specifically the appellant contends that all of the Veteran's bowel problems could have been avoided if VA had kept him and "cleaned him out" and did the colonoscopy on him.  The appellant contends that the ileostomy and seven surgeries shortened the Veteran's life.  The appellant also contends that VA was unable to get the Veteran's MRSA under control which weakened the Veteran.  See February 2008 statement, August 2010 statement, March 2011 statement; see also February 2012 statement, June 2016 Board hearing

When a veteran suffers an injury or an aggravation of an injury resulting in death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, DIC shall be awarded in the same manner as if such death was service-connected.  38 U.S.C. § 1151; 38 C.F.R. § 3.361.  In order to constitute a qualifying death, the proximate cause of the death must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361 (a).

In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361 (b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's death.  Merely showing that a veteran received care or treatment and that the veteran died, does not establish cause.  38 C.F.R. § 3.361 (c) (1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c) (2).

The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361 (c) (3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent. 

Whether the proximate cause of a veteran's death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

Turning to the evidence of record, the Veteran's original September 2009 death certificate listed the immediate cause of death as end stage COPD/CHF.  Other significant conditions contributing to death but not resulting in the underlying cause given in Part I included hypertension. 

The Veteran's September 2009 death certificate listed the immediate cause of death as end stage COPD/CHF.  Other significant conditions contributing to death but not resulting in the underlying cause given in Part I included hypertension, anxiety disorder and "MERSA".  

A VA opinion was obtained in March 2011 by a medical doctor.  The examiner noted that the Veteran had presented to the hospital with a small bowel obstruction and had been critical since surgery which was thought to be due to sepsis from his small bowel obstruction.  The examiner noted that the records show that he had a positive nares culture for MRSA.  The examiner noted that this culture was done for hospital screening.  The examiner noted that the record shows that he was a carrier of MRSA but did not indicate that he had any MRSA infection.  The examiner noted that there was no indication that he had a MRSA pulmonary infection.  The examiner noted that the Veteran's last sputum culture in July 2009 showed pseudomonas.  The examiner stated that she would like to clarify that he had MRSA colonization with no evidence of MRSA infection which would be a disease associated with MRSA.  The examiner stated that thus it was her opinion that the MRSA colonization of his nares did not contribute in any way to his death form COPD. The examiner noted that she saw no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination or an event not reasonably foreseeable. 

An additional VA opinion was obtained in May 2013 by a VA physician.  The examiner noted that she reviewed the claims file.  The examiner noted that according to the medical records, the Veteran had a colonoscopy in 2002 which had a suboptimal prep and therefore a repeat procedure was advised.  The examiner noted that the Veteran did not return for repeat procedure until he began to have problems with abdominal pain in 2007.  The examiner noted that then the Veteran had an abdominal x-ray on October 1, 2007, which showed a colon full of stool.  The examiner noted that he was given a dose of Miralax following which he passed three large bowel movements after which he was prescribed Senna and Docusate to be continued.  The examiner noted that subsequently a colonoscopy with biopsy and decompression on October 31, 2007, which showed him to be very excellently prepped with very little stool remaining in the colon.  The examiner noted that after this, he had a subtotal colectomy performed on November 3, 2007, for a large nonfunctional colon, ischemia, and rectal prolapse.  The examiner noted that the Veteran subsequently developed increasing abdominal pain and was diagnosed on November 20, 2007, with a small bowel obstruction.  The examiner noted that he underwent a second exploratory laparotomy for reduction of the small bowel.  The examiner noted that postoperatively the Veteran became ill and was diagnosed with right and left lower lobe pneumonia on chest x-ray and cultures grew out methicillin-resistant staph aureus.  The examiner noted that the Veteran was immediately and properly treated with the proper antibiotics and he quickly improved with this therapy.  The examiner noted that he was discharged on December 1, 2007, to home with no further evidence of infection and with properly functioning bowels.  The examiner noted that he was subsequently admitted to the hospital again on April 2, 2008, and discharged on April 4, 2008; at that time he had the possibility of continued methicillin-resistant staph aureus infection as well as clostridium difficile in his stools.  The examiner noted that he was placed on Bactrim for the possibility of methicillin-resistant staph aureus pneumonia, the examiner noted that it was never proven that he had this, and Flagyl for his clostridium difficile colitis.  The examiner noted that during that short hospital stay his wife, who it is stated was "profoundly belligerent and insisted on taking him home", and the Veteran went home against medical advice.  The examiner noted that the Veteran had to have another surgery on July 9, 2008, for a prolapsing stoma via laparoscopy which he tolerated well.  The examiner noted that during his hospital stay he did not have any evidence of further infections.  

The examiner opined that very excellent care and treatment was offered and performed by the VA Hospital and by all the physicians caring for him.  The examiner explained that there are multiple entries in the Veteran's record where he was noncompliant and left hospitals against medical advice, but the treatment that he was afforded with the expertise of the physicians was not only excellent but demonstrated no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar incidence of false on the part of the VA in furnishing the hospital care, medical or surgical treatment; or, any event not reasonably foreseeable.  The examiner noted the appellant's contention that "all of [the Veteran's] problems with his bowels could have been avoided if you had kept him there and cleaned him out and that colonoscopy on him he wouldn't have the ileostomy and 7 surgeries that certainly shorten his life by one to 3 years".  The examiner opined that what happened in 2002 was an entirely different scenario than five years later in 2007.  The examiner noted that in fact the Veteran did live more than one to three years after the 2002 colonoscopy.  The examiner explained that the colonoscopy in 2002 though suboptimal, did not demonstrate any abnormalities and that the Veteran was offered repeat colonoscopy after better prep but that the Veteran himself did not follow-up until 2007.  The examiner stated this does not indicate that there was any carelessness or negligence etc. on the part of the physicians caring for him.  

The examiner stated that regarding the question of MRSA infection, the Veteran's original infection in 2007 was not only successfully treated but also appropriately identified by the medical personnel caring for him and quickly treated and gotten under control prior to his being discharged from the hospital in 2007.  The examiner explained that subsequent evaluations in 2008 and up until the time of his death had not demonstrated any further evidence of MRSA infection.  The examiner explained that he did have a culture of his nares in 2009 which showed colonization but no evidence of infection with MRSA.  The examiner explained that therefore there would be no disease associated with MRSA and therefore no reason to treat with antibiotics for colonization with MRSA.  The examiner explained that this is not only appropriate treatment and there has been no evidence of lack of proper skill, error in judgment, negligence, and carelessness etc.  The examiner explained that MRSA colonization is common and not caused by any fault of the facility.  

The examiner also stated that regarding the question of MRSA infection causing or substantially contributing to the Veteran's immediate cause of death, she opined that it was not likely that the MRSA infection that he had in 2007 was still lingering and caused him to have the COPD and congestive heart failure which was the cause of his death in 2009.  The examiner explained that MRSA does not cause COPD or congestive heart failure.  The examiner stated that because he had no evidence of MRSA infection at the time of his death in 2009, the MRSA did not substantially contribute to his death from end-stage COPD/congestive heart failure.  

Based on the above, the Board finds that the Veteran's death was not proximately caused by VA treatment, to include any delay in diagnosing and treating his colon problems or MRSA.  

In this regards, the Board finds the May 2013 VA opinion to be highly persuasive to the issue at hand.  In this regards, the opinion was by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  The VA opinion was also shown to have been based on a review of the Veteran's record and is accompanied by sufficient explanations.  Additionally, the VA examiner adequately addressed the appellant's lay assertions regarding the Veteran's colon problems, the nature and etiology of the Veteran's MRSA and whether MRSA resulted in the Veteran's COPD/CHF.  Furthermore, there are no competing medical opinions of record.  The Board thus finds that the May 2013 VA medical opinion is dispositive of the nexus question in this case.  

The Board again acknowledges the lay assertions of record; however, as explained above, the lay witnesses of record have not demonstrated the medical expertise necessary to provide an opinion on the nature and etiology of the Veteran's death.  See Jandreau, 492 F. 3d 1372, 1376.  As such, the Board cannot assign any probative weight to the lay assertions of record that the VA care was the proximate cause of the Veteran's death.  

Because the competent medical evidence does not find that VA's treatment, or lack thereof, proximately caused the Veteran's death, the threshold element of the claim on appeal has not been met.  Thus, the questions of whether VA met the standard of care, whether the Veteran provided informed consent, and whether an event not reasonably foreseeable occurred, is ultimately moot.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, supra.



(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  

Entitlement to DIC under 38 U.S.C. § 1151 is denied. 



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


